Citation Nr: 1415200	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for a lumbosacral strain with sclerosis. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to service connection for neurological manifestations in the right lower extremity. 



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to October 1990. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2010, November 2010, and November 2013, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issues on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his lumbar spine disability is worse than the disability rating currently assigned.  The Veteran was last afforded a VA examination to assess his lumbar spine disability in July 2011.  In a January 2014 statement, the Veteran reported that his condition had worsened; he could not walk or stand for long periods of time, do heavy lifting, or bending.  Therefore, the Board will remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his lumbar spine disability and the resulting neurological manifestations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Lastly, a remand is also necessary to obtain outstanding VA medical records.  The Veteran's virtual claims file contains VA treatment records dated through November 2013.  In a January 2014 statement, the Veteran reported that he was currently receiving treatment at the McGuire VA Medical Center in Richmond.  Additionally, he stated that he underwent another MRI on January 13, 2014, at the request of his physical medicine doctor at the VA.  Because it appears that there may be outstanding VA medical records dated after November 2013 that may contain information pertinent to his claims, those records are relevant and should be obtained.  The appellant should also be offered the opportunity to submit any private treatment records in support of his claims.

Accordingly, the case is REMANDED for the following action:

1) Obtain any of the Veteran's outstanding VA treatment records dated from November 2013 to the present.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation.  If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

